Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction filed 17 March 2021. As filed, Claims 1-9 are pending. 
Priority
This application, filed 1 filed 10/16/2019 is a national stage entry of PCT/JP2018/015606, International Filing Date: 04/13/2018claims foreign priority to 2017-081237, filed 04/17/2017.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 10/16/2019 and 03/08/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 03/17/2021 is acknowledged.  
Applicant’s elected the species based on example 2 [0084] of the specification:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The Applicants noted that claims 1-4 read on the elected species
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-4 will be examined on the merits herein.
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, chemical formulae are listed both as Formulae (1), (1-1) and (1-2) and [Chem.1], [Chem.2], [Chem.3]. Said claim should be amended to address inconsistent terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “(including a hydrate salt)” rendering said claim and its dependent ambiguous because is unclear if the limitations in the parenthesis is part of said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  FR2511379, 1983 by Collins et al. (cited in PTO-892 attached herewith; machine translation attached herewith)  in view of Schroer at el. AIChE Journal February 2001 Vol. 47, 368  (cited in PTO-892 attached herewith).
The ‘379 publication teach synthesis of D-isomers of formula
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
where X is phosphonic acid (page 1) as illustrated by formula (Ia) on page 4:
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 useful as central nervous system agents, same utility as instantly claimed compounds.
The ‘379 publication teach the acid (-) - D-amino phoroheptanolque are agents for blocking receptors excited by ibotenic acid, and of interest in research on the central nervous system as a means of blocking the receptors excited by ibotenic acid while leaving the receptors excited by Kainic acid sensitive to the action of the antagonist agents to be examined.
Disclosed on page 1-2 of translation is: “The (-) - D-isomers forming the subject of the invention have considerably more activity than the corresponding racemic mixture. Although some difference in activity is to be expected between isomers, it is surprising that the compounds of the invention show such enhanced effect against diseases of the central nervous system. The new compounds of the invention therefore usefully increase the number of active compounds available in pharmacies. Preferably, R represents C5H10 or C5H8.”
The ‘379 publication teach example 1 on page 15-16 the optical resolution with lysine in heated water at 60°C, hot methanol is added followed by ether at room temperature. The phosphonic acid salt and lysine is separated by filtration and dissolved in water. The D-(-)-isomer is separated by fractional crystallization (example 1 step d) see page 7 of translation reproduced below).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The 2-amino-7-phosphoheptanoic acid compound disclosed by prior art (D-isomer shown below as displayed in registry database) corresponds to claimed 2-amino-phosphomoalkanoic acid of formula (I) and (1-), (1-2)  wherein m is 4 and homolog of claimed 2-amino-phosphomoalkanoic acid of formula (I) and (1-1) and (1-2)  wherein m is 3 or 5 (instant claim 3):

RN   81338-23-0  CAPLUS
CN   Heptanoic acid, 2-amino-7-phosphono-, (2R)-  (CA INDEX NAME)
  

    PNG
    media_image6.png
    198
    363
    media_image6.png
    Greyscale

Regarding instant claim 3, the compound 2-amino-7-phosphonoheptanic acid is homologue of claimed compound wherein m is 3 and 5 as required by instant claim 3.
MPEP 2144.09 (VII) states "A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)."
"Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar
properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."
The motivation to make a the structural modification (i.e. additional homologues compounds of compound disclosed by the prior art) stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have therapeutical activity.
Therefore, the instantly claimed compounds of claim 3 which differ by a CH2 unit at same loci of the structure over compound of prior art (i.e. claimed formulae m is 3 or 5) are unpatentable absent a showing of unexpected results.
The method of the present application differs from the method described in the ‘379 publication in that prior art teach resolution of 2-amino-7-phosphonoheptanic acid using as optically basic compound lysine which is not claimed, while instant claims require using optically active basic compound other that lysine for the formation of the same compound.
It is noted that other resolving agents such as arginine as alternative base to lysine for resolution of racemic mixtures by crystallization is known in the prior art as discussed in the article by Schroer.
The review article by Schroer teach systematic approach to resolution of racemic mixtures by chiral crystallization. 
A systematic procedure to identify process alternatives for resolving a given
racemic mixture is outlined on Table 2 page 369-371 while criteria for selection resolving agents is shown on Table 6.Optically active amino acids, such as lysine, arginine, and histidine, are also good candidates for mass separating agent (MSA) and other resolving agents such as L-( + )-2-aminobutanol applied to separate enantiomers of various racemic mixtures are listed on Table 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the ‘379 publication concerning preparation of isomerically pure  2-amino-7-phosphoheptanoic acid  by preparing a diasterimeric salt of said compound with optically active agent followed by fractional crystallization with the teachings of Schroer regarding utilizing other optically active base than lysine to arrive at instant invention with reasonable expectation of success because the prior art teach that  other resolving agents such as arginine are suitable alternative base to lysine for resolution of racemic mixtures by crystallization and optically active amino acids, such as lysine, arginine, and histidine, are good resolving agents for separation of enantiomers of various racemic mixtures are routinely employed in the separation of racemic mixtures by fractional crystallization of diastereomeric salts.
Given that Schroer teach that resolving agents such as optically active amino acids, lysine, arginine, and histidine, or L-( + )-2-aminobutanol  are routinely employed as acylation agent for the ester formation reactions, one of ordinary skills in the art would be motivated to use arginine, and histidine, or L-( + )-2-aminobutanol  for formation of diastereomeric salt instead of lysine salt flowed by fractional crystallization and have reasonable expectation of success in separating the corresponding enantiomers.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
2. Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over FR2511379; 1983 by Collins et al. (cited in PTO-892 attached herewith; machine translation attached herewith) and Schroer at el. AIChE Journal February 2001 Vol. 47, p368  (cited in PTO-892 attached herewith) as applied to claims 1-3 above and further in view of US 20050215513, Sept. 2005 (cited by Applicants in IDS). 
The combined teachings of the ‘379 publication and article by Schroer pertaining to claims 1-3 are discussed above.
The cited references do not specifically teach hydrate of 2-amino-7-phosphonoheptanic acid as substrate for resolution by diasteromeric salt formation and fractional crystallization. 
This limitation is addressed in the ‘513 publication which teach resolution of racemic mixture of chiral phosphonate esters compounds and hydrates thereof [0844] by diastereomeric salts with chiral compounds and separation by fractional crystallization [0943].
In conclusion, based on the teachings of the prior art combined with the
knowledge and experience of one of ordinary skill in the art, utilizing hydrate of  the diastereomeric salt mixture to fractional crystallization to isolate one of the first and second diastereomeric salts is routine in the prior art as taught by the ‘513 reference. One of ordinary skill would be motivated, from the teaching in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success.
Therefore, the instant claims are obvious over the prior art.
Conclusion
Claims 1-4 are rejected. Claims 5-9 are withdrawn for consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622